Citation Nr: 1823916	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-44 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Board remanded the case to the RO for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In May 2017, the Board remanded this matter for further development, including and not limited to, obtaining a medical opinion on direct causation and secondary service connection for GERD.

Accordingly, in a July 2017 VA examination and opinion, a VA examiner, addressing the issue of secondary service connection, opined that the Veteran's GERD is not at least as likely as not aggravated beyond its natural progression by diabetes.  As part of the basis and rationale for this opinion, the VA examiner explained that diabetes is not a known causative factor of GERD.  However, this rationale is contradictory to that which the examiner provided for the nexus opinion on direct causation for GERD; specifically, the examiner identified diabetes as one of a series of risk factors for GERD.  Therefore, the VA examiner failed to provide a clear rationale for the basis of the opinions against the claim.  

Additionally, it is unclear as to when and whether the Veteran was actually diagnosed with GERD.  Although the July 2017 VA examination reflects that the Veteran was diagnosed with GERD in 2012, medical treatment records merely reflect that the Veteran had a history of GERD prior to 2012.  See e.g. January 2009 Primary Care Note (reflecting a history of GERD).  Notably, the July 2017 highlighted that the Veteran has not undergone an upper endoscopy and/or upper GI series/esophagram to establish the diagnosis of GERD.  Thus, the exact onset of his claimed gastrointestinal disorder is unclear from the current medical evidence.

Therefore, based on the foregoing, a remand is required for a new VA examination and opinion on the presence of GERD, and if present, an opinion on direct and secondary causation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records pertinent to the claim.

2.  Schedule the Veteran for a VA examination for a gastrointestinal disorder.  The VA examiner must review the entire claims file and note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Identify all gastrointestinal disorder(s), including GERD, that have been present during the period of the claim.

b.  If the Veteran has a diagnosis of a gastrointestinal disorder, opine as to whether it is at least as likely as not (50 percent probability or more) that the gastrointestinal disorder had its onset in or is related to his active service.

c.  For any gastrointestinal disorder that is not related to service, opine as to whether it is at least likely as not (50 percent probability or more) that the disorder is caused  or aggravated by his service-connected diabetes mellitus.

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

d.  Giving the Veteran the benefit-of-the-doubt, consider all statements about onset and symptomatology as competent lay statements, including and not limited to, the Veteran's April 2009 statement that he ate food while in service that made him sick, including running a high fever; that he was assigned to bed rest and spent two weeks experiencing vomiting and dry heaves; and that he has had acid reflux since that incident.

e.  If it is determined there is another likely etiology for his gastrointestinal disorder, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  After ensuring compliance, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




